SKIN INC.


AMENDED AND RESTATED
2005 INCENTIVE PLAN


ARTICLE I


PURPOSE AND ADOPTION OF THE PLAN


This Skins Inc. Amended and Restated 2005 Incentive Plan (this “Amended and
Restated Plan”) amends and restates the Skins Shoes, Inc. 2005 Incentive Plan
(the “Original Plan”) in its entirety. For the purposes of this Amended and
Restated Plan, all references to the “Plan” shall mean this Amended and Restated
Plan.


1.01. Purpose. The purpose of the Skins Inc. 2005 Incentive Plan (as amended
from time to time, the “Plan”) is to assist in attracting and retaining highly
competent employees, directors and consultants to act as an incentive in
motivating selected employees, directors and consultants of Skins Inc. and its
Subsidiaries to achieve long-term corporate objectives and to enable stock-based
and cash-based incentive awards to qualify as performance-based compensation for
purposes of the tax deduction limitations under Section 162(m) of the Code.


1.02. Adoption and Term. The Plan has been approved by the Board to be effective
as of August 27, 2007 and has been approved by the stockholders of the Company
to be effective as of August 27, 2007. The Plan shall remain in effect until
terminated by action of the Board; provided, however, that no Awards may be
granted hereunder after the tenth anniversary of its initial effective date.


1.03 Share Exchange Transaction. The Company is a party to that certain Share
Exchange Agreement dated November 2, 2005, and as amended February 1, 2006, by
and between the Company and Logicom Inc., a Nevada corporation (“Logicom”),
whereby Logicom shall assume the Plan and all Awards then in existence upon the
closing of the transactions contemplated thereby (the “Share Exchange
Transaction”). Upon the closing of the Share Exchange Transaction, the governing
law reflected in Section 10.10 hereof shall change, with no further action by
the Board or the stockholders of the Company or Logicom, to be governed by the
laws of Nevada and construed in accordance therewith.


ARTICLE II


DEFINITIONS


For the purpose of this Plan, capitalized terms shall have the following
meanings:


2.01. Award means any one or a combination of Non-Qualified Stock Options or
Incentive Stock Options described in Article VI, Stock Appreciation Rights
described in Article VI, Restricted Shares described in Article VII, Performance
Awards described in Article VIII, Stock Units and other stock-based Awards
described in Article IX, short-term cash incentive Awards described in Article X
or any other Award made under the terms of the Plan.


 
 

--------------------------------------------------------------------------------

 
2.02. Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.


2.03. Award Period means, with respect to an Award, the period of time, if any,
set forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.
 
2.04. Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company, or if no such
written designation is filed, by operation of law, succeeds to the rights and
obligations of the Participant under the Plan and the Award Agreement upon the
Participant's death.


2.05. Board means the Board of Directors of the Company.


2.06. Change in Control means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events, all of which shall exclude the
closing of the Share Exchange Transaction and the transactions contemplated
thereby:


(a) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than the Company, a Subsidiary or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or a Subsidiary, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of Company Voting Securities in
excess of 25% of the Company Voting Securities unless such acquisition has been
approved by the Board;


(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than (i) persons who were members of the
Board on the effective date of the Plan and (ii) persons who were nominated for
elections as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the effective date of the
Plan, provided, however, that any person nominated for election by a Board at
least two-thirds of whom constituted persons described in clauses (i) and/or
(ii) or by persons who were themselves nominated by such Board shall, for this
purpose, be deemed to have been nominated by a Board composed of persons
described in clause (i);
 
(c) The consummation (i.e. closing) of a reorganization, merger or consolidation
involving the Company, unless, following such reorganization, merger or
consolidation, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such reorganization, merger or
consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than seventy five percent (75%)
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Common
Stock and Company Voting Securities immediately prior to such reorganization,
merger or consolidation, as the case may be;


 
2

--------------------------------------------------------------------------------

 
(d) The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such reorganization, merger or
consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than seventy five percent (75%)
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity purchasing such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such sale or disposition, as the case may be; or


(e) a complete liquidation or dissolution of the Company.


2.07. Code means the Internal Revenue Code of 1986, as amended. References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.


2.08. Committee means the Committee defined in Section 3.01.


2.09. Company means Skins Inc., a Nevada corporation, and its successors and
assigns, including, but not limited to, Logicom.


2.10. Common Stock means Common Stock of the Company, par value $.001 per share.


2.10. Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.


2.12. Date of Grant means the date designated by the Committee as the date as of
which it grants an Award, which shall not be earlier than the date on which the
Committee approves the granting of such Award.  


 
3

--------------------------------------------------------------------------------

 
2.13. Dividend Equivalent Account means a bookkeeping account related to an
Award that is credited with the amount of any cash dividends or stock
distributions that would be payable with respect to the shares of Common Stock
subject to such Awards had such shares been outstanding shares of Common Stock.


2.14 Exchange Act means the Securities Exchange Act of 1934, as amended.


2.15. Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).


2.16. Fair Market Value means, on any date, (i) the closing sale price of a
share of Common Stock, as reported on the Composite Tape for New York Stock
Exchange Listed Companies (or other established stock exchange on which the
Common Stock is regularly traded) on such date or, if there were no sales on
such date, on the last date preceding such date on which a sale was reported;
(ii) if the Common Stock is not listed for trading on an established stock
exchange, the closing sale price of a share of Common Stock on The Nasdaq Stock
Market's National Market (“NNM”) or SmallCap Market (“NSM”), or if there were no
sales on such date, on the last date preceding such date on which a sale was
reported; (iii) if shares of Common Stock are not listed for trading on an
established stock exchange or quoted on NNM or NSM, but a regular, active public
market for the Common Stock exists (as determined in the sole discretion of the
Committee, whose discretion shall be conclusive and binding), the average of the
closing bid and ask quotations per share of Common Stock in the over-the-counter
(“OTC”) market for such shares on such date or, if no quotations are available
on such date, on the last date preceding such date on which a quotation was
reported; or (iv) if shares of Common Stock are not listed for trading on an
established stock exchange or quoted on NNM or NSM or OTC, Fair Market Value
shall be determined by the Committee in good faith. Such definition of Fair
Market Value shall be specified in the Award Agreement and may differ depending
on whether Fair Market Value is in reference to the grant, exercise, vesting, or
settlement or payout of an Award.


2.17. Incentive Stock Option means a stock option within the meaning of Section
422 of the Code.


2.18. Merger means any merger, reorganization, consolidation, exchange, transfer
of assets or other transaction having similar effect involving the Company.


2.19. Non-Qualified Stock Option means a stock option which is not an Incentive
Stock Option.


2.20. Options means all Non-Qualified Stock Options and Incentive Stock Options
granted at any time under the Plan.


 
4

--------------------------------------------------------------------------------

 
2.21. Outstanding Common Stock means, at any time, the issued and outstanding
shares of Common Stock.


2.22. Participant means a person designated to receive an Award under the Plan
in accordance with Section 5.01.


2.23. Performance Awards means Awards granted in accordance with Article VIII.


2.24. Performance Goals means any of the following (in absolute terms or
relative to one or more other companies or indices): operating income, operating
profit (earnings from continuing operations before interest and taxes), earnings
per share, return on investment or working capital, return on stockholders'
equity, economic value added (the amount, if any, by which net operating profit
after tax exceeds a reference cost of capital), reductions in inventory,
inventory turns and on-time delivery performance, any one of which may be
measured with respect to the Company or any one or more of its Subsidiaries and
divisions and either in absolute terms or as compared to another company or
companies, and quantifiable, objective measures of individual performance
relevant to the particular individual's job responsibilities.


2.25. Plan shall have the meaning given to such term in Section 1.01.


2.26. Purchase Price, with respect to Options, shall have the meaning set forth
in Section 6.01(b).


2.27. Restoration Option means a Non-Qualified Stock Option granted pursuant to
Section 6.01(f).


2.28. Restricted Shares means Common Stock subject to restrictions imposed in
connection with Awards granted under Article VII.


2.29. Retirement means early or normal retirement under a pension plan or
arrangement of the Company or one of its Subsidiaries in which the Participant
participates or, in the case of a Participant who is a non-employee member of
the Board, retirement under the Board’s retirement policy, if any.


2.30. Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as the same may be amended from
time to time, and any successor rule.


2.31. Stock Appreciation Rights means awards granted in accordance with Article
VI.


2.32 Subsidiary means a subsidiary of the Company within the meaning of Section
424(f) of the Code.


 
5

--------------------------------------------------------------------------------

 
2.33. Termination of Service means the voluntary or involuntary termination of a
Participant's service as an employee, director or consultant with the Company or
a Subsidiary for any reason, including death, disability, retirement or as the
result of the divestiture of the Participant's employer or any similar
transaction in which the Participant's employer ceases to be the Company or one
of its Subsidiaries. Whether entering military or other government service shall
constitute Termination of Service, or whether and when a Termination of Service
shall occur as a result of disability, shall be determined in each case by the
Committee in its sole discretion.


ARTICLE III


ADMINISTRATION


3.01. Committee.  


(a) Duties and Authority. The Plan shall be administered by the Compensation
committee of the Board (“Committee”) comprised of at least two persons. The
Committee shall have exclusive and final authority in each determination,
interpretation or other action affecting the Plan and its Participants. The
Committee shall have the sole discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to take
such steps in connection with the Plan and Awards granted hereunder as it may
deem necessary or advisable. The Committee shall not, however, have or exercise
any discretion that would disqualify amounts payable under Article X as
performance-based compensation for purposes of Section 162(m) of the Code. The
Committee may delegate such of its powers and authority under the Plan as it
deems appropriate to a subcommittee of the Committee and/or designated officers
or employees of the Company. In addition, the full Board may exercise any of the
powers and authority of the Committee under the Plan. In the event of such
delegation of authority or exercise of authority by the Board, references in the
Plan to the Committee shall be deemed to refer, as appropriate, to the delegate
of the Committee or the Board. Actions taken by the Committee or any
subcommittee thereof, and any delegation by the Committee to designated officers
or employees, under this Section 3.01 shall comply with Section 16(b) of the
Exchange Act, the performance-based provisions of Section 162(m) of the Code,
and the regulations promulgated under each of such statutory provisions, or the
respective successors to such statutory provisions or regulations, as in effect
from time to time, to the extent applicable.


(b) Indemnification. Each person who is or shall have been a member of the Board
or the Committee, or an officer of the Company to whom authority was delegated
in accordance with the Plan shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf; provided, however, that the
foregoing indemnification shall not apply to any loss, cost, liability, or
expense that is a result of his or her own willful misconduct. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, conferred in a separate agreement with
the Company, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE IV


SHARES


4.01. Number of Shares Issuable. The total number of shares initially authorized
to be issued under the Plan shall be Five Million (5,000,000) shares of Common
Stock. The foregoing share limits shall be subject to adjustment in accordance
with Section 10.07. The shares to be offered under the Plan shall be authorized
and unissued Common Stock, or issued Common Stock that shall have been
reacquired by the Company.


4.02. Shares Subject to Terminated Awards. Common Stock covered by any
unexercised portions of terminated or forfeited Options (including canceled
Options) granted under Article VI, Common Stock forfeited as provided in Section
7.02(a), Stock Units and other stock-based Awards terminated or forfeited as
provided in Article IX, and Common Stock subject to any Awards that are
otherwise surrendered by the Participant may again be subject to new Awards
under the Plan. Shares of Common Stock surrendered to or withheld by the Company
in payment or satisfaction of the Purchase Price of an Option or tax withholding
obligation with respect to an Award shall be available for the grant of new
Awards under the Plan. In the event of the exercise of Stock Appreciation
Rights, whether or not granted in tandem with Options, only the number of shares
of Common Stock actually issued in payment of such Stock Appreciation Rights
shall be charged against the number of shares of Common Stock available for the
grant of Awards hereunder, and any Common Stock subject to tandem Options, or
portions thereof, which have been surrendered in connection with any such
exercise of Stock Appreciation Rights shall not be charged against the number of
shares of Common Stock available for the grant of Awards hereunder. .


ARTICLE V


PARTICIPATION


5.01. Eligible Participants. Participants in the Plan shall be such employees,
directors and consultants of the Company and its Subsidiaries as the Committee,
in its sole discretion, may designate from time to time. The Committee's
designation of a Participant in any year shall not require the Committee to
designate such person to receive Awards or grants in any other year. The
designation of a Participant to receive Awards or grants under one portion of
the Plan does not require the Committee to include such Participant under other
portions of the Plan. The Committee shall consider such factors as it deems
pertinent in selecting Participants and in determining the type and amount of
their respective Awards.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE VI


STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


6.01. Option Awards.


   (a) Grant of Options. The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participant to purchase shares of
Common Stock from the Company in such number, at such price, and on such terms
and subject to such conditions, not inconsistent with the terms of this Plan, as
may be established by the Committee. The terms of any Option granted under this
Plan shall be set forth in an Award Agreement.


(b) Purchase Price of Options. The Purchase Price of each share of Common Stock
which may be purchased upon exercise of any Option granted under the Plan shall
be determined by the Committee; provided, however, that in no event shall the
Purchase Price be less than the Fair Market Value on the Date of Grant.


(c) Designation of Options. The Committee shall designate, at the time of the
grant of each Option, the Option as an Incentive Stock Option or a Non-Qualified
Stock Option.


(d) Incentive Stock Option Share Limitation. No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company and
its Subsidiaries) that would result in shares with an aggregate Fair Market
Value (measured on the Date of Grant) of more than $100,000 first becoming
exercisable in any one calendar year.


(e) Rights As a Stockholder. A Participant shall have no rights as a stockholder
with respect to Common Stock covered by an Option until the Participant shall
have become the holder of record of any such shares, and no adjustment shall be
made for dividends in cash or other property or distributions or other rights
with respect to any such Common Stock for which the record date is prior to the
date on which the Participant or a transferee of the Option shall have become
the holder of record of any such shares covered by the Option; provided,
however, that Participants are entitled to share adjustments to reflect capital
changes under Section 10.07.


(f) Restoration Options Upon the Exercise of a Non-Qualified Stock Option. In
the event that any Participant delivers to the Company, or has withheld from the
shares otherwise issuable upon the exercise of a Non-Qualified Stock Option,
shares of Common Stock in payment of the Purchase Price of any Non-Qualified
Stock Option granted hereunder in accordance with Section 6.04, the Committee
shall have the authority to grant or provide for the automatic grant of a
Restoration Option to such Participant. The grant of a Restoration Option shall
be subject to the satisfaction of such conditions or criteria as the Committee
in its sole discretion shall establish from time to time. A Restoration Option
shall entitle the holder thereof to purchase a number of shares of Common Stock
equal to the number of such shares so delivered or withheld upon exercise of the
original Option and, in the discretion of the Committee, the number of shares,
if any, delivered or withheld to the Corporation to satisfy any withholding tax
liability arising in connection with the exercise of the original Option. A
Restoration Option shall have a per share Purchase Price of not less than 100%
of the per share Fair Market Value of the Common Stock on the date of grant of
such Restoration Option, a term not longer than the remaining term of the
original Option at the time of exercise thereof, and such other terms and
conditions as the Committee in its sole discretion shall determine.  


 
8

--------------------------------------------------------------------------------

 
(g) Dividend Equivalents. For any Option (with or without alternative Stock
Appreciation Rights) granted under the Plan, the Committee shall have the
discretion, upon the grant of the Option or thereafter, to establish a Dividend
Equivalent Account with respect to the Option, and the applicable Award
Agreement or an amendment thereto shall confirm such establishment. If a
Dividend Equivalent Account is established, the following terms apply.
 
(i) Subject to such conditions, limitations and restrictions as shall be
established by the Committee, from the Date of Grant of the Option or, if later,
the date of establishment of the Dividend Equivalent Account, to the earlier of
(i) the date of payment of such Dividend Equivalent Account or (ii) the date of
cancellation, termination or expiration of the Option, the Dividend Equivalent
Account shall be credited as of the record date of each cash dividend on the
Common Stock with an amount equal to the cash dividends which would be paid with
respect to the Common Stock then covered by the Option if the Option had been
exercised and such Common Stock had been held of record on such record date. The
Participant or other holder of such Option shall be entitled to receive from the
Company in cash the balance credited to the Dividend Equivalent Account at such
time, or from time to time, as shall be determined by the Committee and set
forth in the applicable Award Agreement or an amendment thereto; provided,
however, that if the applicable Award Agreement shall so provide, the Committee
may determine that the balance credited to a Participant’s Dividend Equivalent
Account be paid in the form of shares of Common Stock having a fair market value
equal to such balance, or a combination of cash and shares.
 
(ii) To the extent that an Option and any alternative Stock Appreciation Rights
granted in conjunction with the Option are canceled, terminate or expire without
the exercise of the Option or the alternative Stock Appreciation Rights, if any,
granted in conjunction with the Option, the Dividend Equivalent Account with
respect to the Option shall be eliminated, and no payment with respect to the
Dividend Equivalent Account shall be made by the Company. Dividend Equivalent
Accounts shall be established and maintained only on the books and records of
the Company and no assets or funds of the Company shall be set aside, placed in
trust, removed from the claims of the Company's general creditors, or otherwise
made available until such amounts are actually payable as provided hereunder.


 
9

--------------------------------------------------------------------------------

 
6.02. Stock Appreciation Rights.


(a) Stock Appreciation Right Awards. The Committee is authorized to grant to any
Participant one or more Stock Appreciation Rights. Such Stock Appreciation
Rights may be granted either independent of or in tandem with Options granted to
the same Participant. Stock Appreciation Rights granted in tandem with Options
may be granted simultaneously with, or, in the case of Non-Qualified Stock
Options, subsequent to, the grant to such Participant of the related Option;
provided however, that: (i) any Option covering any share of Common Stock shall
expire and not be exercisable upon the exercise of any Stock Appreciation Right
with respect to the same share, (ii) any Stock Appreciation Right covering any
share of Common Stock shall expire and not be exercisable upon the exercise of
any related Option with respect to the same share, and (iii) an Option and Stock
Appreciation Right covering the same share of Common Stock may not be exercised
simultaneously. Upon exercise of a Stock Appreciation Right with respect to a
share of Common Stock, the Participant shall be entitled to receive an amount
equal to the excess, if any, of (A) the Fair Market Value of a share of Common
Stock on the date of exercise over (B) the Exercise Price of such Stock
Appreciation Right established in the Award Agreement, which amount shall be
payable as provided in Section 6.02(c).


   (b) Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under this Plan shall be determined by the Committee,
but in the case of Stock Appreciation Rights granted in tandem with Options
shall not be less than the Purchase Price of the related Option. Upon exercise
of Stock Appreciation Rights granted in tandem with options, the number of
shares subject to exercise under any related Option shall automatically be
reduced by the number of shares of Common Stock represented by the Option or
portion thereof which are surrendered as a result of the exercise of such Stock
Appreciation Rights.


   (c) Payment of Incremental Value. Any payment which may become due from the
Company by reason of a Participant's exercise of a Stock Appreciation Right may
be paid to the Participant as determined by the Committee (i) all in cash, (ii)
all in Common Stock, or (iii) in any combination of cash and Common Stock. In
the event that all or a portion of the payment is made in Common Stock, the
number of shares of Common Stock delivered in satisfaction of such payment shall
be determined by dividing the amount of such payment or portion thereof by the
Fair Market Value on the Exercise Date. No fractional share of Common Stock
shall be issued to make any payment in respect of Stock Appreciation Rights; if
any fractional share would be issuable, the combination of cash and Common Stock
payable to the Participant shall be adjusted as directed by the Committee to
avoid the issuance of any fractional share.


 
10

--------------------------------------------------------------------------------

 
6.03. Terms of Stock Options and Stock Appreciation Rights.


(a) Conditions on Exercise. An Award Agreement with respect to Options and/or
Stock Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee at the time of grant.


(b) Duration of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights shall terminate upon the first to occur of the following
events:


(i) Expiration of the Option or Stock Appreciation Right as provided in the
Award Agreement; or


(ii) Termination of the Award in the event of a Participant's disability,
Retirement, death or other Termination of Service as provided in the Award
Agreement; or


(iii) In the case of an Incentive Stock Option, ten years from the Date of
Grant; or


(iv) Solely in the case of a Stock Appreciation Right granted in tandem with an
Option, upon the expiration of the related Option.


(c) Acceleration or Extension of Exercise Time. The Committee, in its sole
discretion, shall have the right (but shall not be obligated), exercisable on or
at any time after the Date of Grant, to permit the exercise of an Option or
Stock Appreciation Right (i) prior to the time such Option or Stock Appreciation
Right would become exercisable under the terms of the Award Agreement, (ii)
after the termination of the Option or Stock Appreciation Right under the terms
of the Award Agreement, or (iii) after the expiration of the Option or Stock
Appreciation Right.


6.04. Exercise Procedures. Each Option and Stock Appreciation Right granted
under the Plan shall be exercised prior to the close of business on the
expiration date of the Option or Stock Appreciation Right by written notice to
the Company or by such other method as provided in the Award Agreement or as the
Committee may establish or approve from time to time. The Purchase Price of
shares purchased upon exercise of an Option granted under the Plan shall be paid
in full in cash by the Participant pursuant to the Award Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made by delivery to the Company of either (a) Common Stock (which may include
Restricted Shares or shares otherwise issuable in connection with the exercise
of the Option, subject to such rules as the Committee deems appropriate) or (b)
any combination of cash and Common Stock, or (c) such other consideration as the
Committee deems appropriate and in compliance with applicable law (including
payment in accordance with a cashless exercise program under which, if so
instructed by the Participant, Common Stock may be issued directly to the
Participant's broker or dealer upon receipt of an irrevocable written notice of
exercise from the Participant). In the event that any Common Stock shall be
transferred to the Company to satisfy all or any part of the Purchase Price, the
part of the Purchase Price deemed to have been satisfied by such transfer of
Common Stock shall be equal to the product derived by multiplying the Fair
Market Value as of the date of exercise times the number of shares of Common
Stock transferred to the Company. The Participant may not transfer to the
Company in satisfaction of the Purchase Price any fractional share of Common
Stock. Any part of the Purchase Price paid in cash upon the exercise of any
Option shall be added to the general funds of the Company and may be used for
any proper corporate purpose. Unless the Committee shall otherwise determine,
any Common Stock transferred to the Company as payment of all or part of the
Purchase Price upon the exercise of any Option shall be held as treasury shares.


 
11

--------------------------------------------------------------------------------

 
6.05. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Options
outstanding on the date of such Change in Control, and all Stock Appreciation
Rights shall become immediately and fully exercisable. The provisions of this
Section 6.05 shall not be applicable to any Options or Stock Appreciation Rights
granted to a Participant if any Change in Control results from such
Participant's beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Common Stock or Company Voting Securities.


ARTICLE VII


RESTRICTED SHARES


7.01. Restricted Share Awards. The Committee may grant to any Participant an
Award of Common Stock in such number of shares, and on such terms, conditions
and restrictions, whether based on performance standards, periods of service,
retention by the Participant of ownership of purchased or designated shares of
Common Stock or other criteria, as the Committee shall establish. With respect
to performance-based Awards of Restricted Shares to “covered employees” (as
defined in Section 162(m) of the Code), performance targets will be limited to
specified levels of one or more of the Performance Goals. The terms of any
Restricted Share Award granted under this Plan shall be set forth in an Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with this Plan.


(a) Issuance of Restricted Shares. As soon as practicable after the Date of
Grant of a Restricted Share Award by the Committee, the Company shall cause to
be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant. Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares, the share
certificates representing such Restricted Shares may be held in custody by the
Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant. Upon the lapse or release of all restrictions with respect to an
Award as described in Section 7.01(d), one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares
as provided in Section 7.01(d), free of any restrictions set forth in the Plan
and the Award Agreement shall be delivered to the Participant.


 
12

--------------------------------------------------------------------------------

 
(b) Stockholder Rights. Beginning on the Date of Grant of the Restricted Share
Award and subject to execution of the Award Agreement as provided in Section
7.01(a), the Participant shall become a stockholder of the Company with respect
to all shares subject to the Award Agreement and shall have all of the rights of
a stockholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any Common Stock
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed, shall be subject to the same
restrictions as such Restricted Shares and held or restricted as provided in
Section 7.01(a).


   (c) Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code, except to
the extent that Section 16 of the Exchange Act limits a Participant's right to
make such transfers), pledged or sold prior to lapse of the restrictions
applicable thereto.


(d) Delivery of Shares Upon Vesting. Upon expiration or earlier termination of
the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 7.03, the restrictions applicable to
the Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, subject to the requirements of Section 10.05, the Company shall
deliver to the Participant or, in case of the Participant's death, to the
Participant's Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.
 
7.02. Terms of Restricted Shares.


(a) Forfeiture of Restricted Shares. Subject to Sections 7.02(b) and 7.03, all
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company or a Subsidiary as an
employee until the expiration of the forfeiture period for such Restricted
Shares and satisfies any and all other conditions set forth in the Award
Agreement. The Committee shall determine the forfeiture period (which may, but
need not, lapse in installments) and any other terms and conditions applicable
with respect to any Restricted Share Award.


 
13

--------------------------------------------------------------------------------

 
(b) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Article VII to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or Retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the Restricted Shares) as the Committee shall deem
appropriate.


7.03. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to the Restricted Share Award shall terminate fully and
the Participant shall immediately have the right to the delivery of share
certificate or certificates for such shares in accordance with Section 7.01(d).


ARTICLE VIII


PERFORMANCE AWARDS


8.01. Performance Awards.


(a) Award Periods and Calculations of Potential Incentive Amounts. The Committee
may grant Performance Awards to Participants. A Performance Award shall consist
of the right to receive a payment (measured by the Fair Market Value of a
specified number of shares of Common Stock, increases in such Fair Market Value
during the Award Period and/or a fixed cash amount) contingent upon the extent
to which certain predetermined performance targets have been met during an Award
Period. The Award Period shall be two or more fiscal or calendar years as
determined by the Committee. The Committee, in its discretion and under such
terms as it deems appropriate, may permit newly eligible Participants, such as
those who are promoted or newly hired, to receive Performance Awards after an
Award Period has commenced.


(b) Performance Targets. The performance targets may include such goals related
to the performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion. In the case of Performance
Awards to “covered employees” (as defined in Section 162(m) of the Code), the
targets will be limited to specified levels of one or more of the Performance
Goals. The performance targets established by the Committee may vary for
different Award Periods and need not be the same for each Participant receiving
a Performance Award in an Award Period. Except to the extent inconsistent with
the performance-based compensation exception under Section 162(m) of the Code,
in the case of Performance Awards granted to employees to whom such section is
applicable, the Committee, in its discretion, but only under extraordinary
circumstances as determined by the Committee, may change any prior determination
of performance targets for any Award Period at any time prior to the final
determination of the Award when events or transactions occur to cause the
performance targets to be an inappropriate measure of achievement.


 
14

--------------------------------------------------------------------------------

 
(c) Earning Performance Awards. The Committee, at or as soon as practicable
after the Date of Grant, shall prescribe a formula to determine the percentage
of the Performance Award to be earned based upon the degree of attainment of the
applicable performance targets.


(d) Payment of Earned Performance Awards. Subject to the requirements of Section
10.05, payments of earned Performance Awards shall be made in cash or Common
Stock, or a combination of cash and Common Stock, in the discretion of the
Committee. The Committee, in its sole discretion, may define, and set forth in
the applicable Award Agreement, such terms and conditions with respect to the
payment of earned Performance Awards as it may deem desirable.


8.02. Termination of Service. In the event of a Participant’s Termination of
Service during an Award Period, the Participant’s Performance Awards shall be
forfeited except as may otherwise be provided in the applicable Award Agreement.


8.03. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Performance
Awards for all Award Periods shall immediately become fully vested and payable
to all Participants and shall be paid to Participants in accordance with Section
8.02(d), within 30 days after such Change in Control.


ARTICLE IX


OTHER STOCK-BASED AWARDS


9.01. Grant of Other Stock-Based Awards. Other stock-based awards, consisting of
stock purchase rights (with or without loans to Participants by the Company
containing such terms as the Committee shall determine), Awards of Common Stock,
or Awards valued in whole or in part by reference to, or otherwise based on,
Common Stock, may be granted either alone or in addition to or in conjunction
with other Awards under the Plan. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the persons to
whom and the time or times at which such Awards shall be made, the number of
shares of Common Stock to be granted pursuant to such Awards, and all other
conditions of the Awards. Any such Award shall be confirmed by an Award
Agreement executed by the Committee and the Participant, which Award Agreement
shall contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.


 
15

--------------------------------------------------------------------------------

 
9.02. Terms of Other Stock-Based Awards. In addition to the terms and conditions
specified in the Award Agreement, Awards made pursuant to this Article IX shall
be subject to the following:


(a) Any Common Stock subject to Awards made under this Article IX may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses; and


(b) If specified by the Committee in the Award Agreement, the recipient of an
Award under this Article IX shall be entitled to receive, currently or on a
deferred basis, interest or dividends or dividend equivalents with respect to
the Common Stock or other securities covered by the Award; and


(c) The Award Agreement with respect to any Award shall contain provisions
dealing with the disposition of such Award in the event of a Termination of
Service prior to the exercise, realization or payment of such Award, whether
such termination occurs because of Retirement, disability, death or other
reason, with such provisions to take account of the specific nature and purpose
of the Award.


ARTICLE X


TERMS APPLICABLE GENERALLY TO AWARDS
GRANTED UNDER THE PLAN


10.01. Plan Provisions Control Award Terms. Except as provided in Section 10.16,
the terms of the Plan shall govern all Awards granted under the Plan, and in no
event shall the Committee have the power to grant any Award under the Plan which
is contrary to any of the provisions of the Plan. In the event any provision of
any Award granted under the Plan shall conflict with any term in the Plan as
constituted on the Date of Grant of such Award, the term in the Plan as
constituted on the Date of Grant of such Award shall control. Except as provided
in Section 10.03 and Section 10.07, the terms of any Award granted under the
Plan may not be changed after the Date of Grant of such Award so as to
materially decrease the value of the Award without the express written approval
of the holder.


10.02. Award Agreement. No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award.


10.03. Modification of Award After Grant. No Award granted under the Plan to a
Participant may be modified (unless such modification does not materially
decrease the value of the Award) after the Date of Grant except by express
written agreement between the Company and the Participant, provided that any
such change (a) shall not be inconsistent with the terms of the Plan, and (b)
shall be approved by the Committee.


 
16

--------------------------------------------------------------------------------

 
10.04. Limitation on Transfer. Except as provided in Section 7.01(c) in the case
of Restricted Shares, a Participant's rights and interest under the Plan may not
be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant's personal representative) may exercise rights
under the Plan. The Participant's Beneficiary may exercise the Participant's
rights to the extent they are exercisable under the Plan following the death of
the Participant.
 
10.05. Taxes. The Company shall be entitled, if the Committee deems it necessary
or desirable, to withhold (or secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company with respect to any amount payable and/or shares
issuable under such Participant's Award, or with respect to any income
recognized upon a disqualifying disposition of shares received pursuant to the
exercise of an Incentive Stock Option, and the Company may defer payment or
issuance of the cash or shares upon exercise or vesting of an Award unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
and shall be payable by the Participant at such time as the Committee determines
in accordance with the following rules:


(a) The Participant shall have the right to elect to meet his or her withholding
requirement (i) by having withheld from such Award at the appropriate time that
number of shares of Common Stock, rounded up to the next whole share, whose Fair
Market Value is equal to the amount of withholding taxes due, (ii) by direct
payment to the Company in cash of the amount of any taxes required to be
withheld with respect to such Award or (iii) by a combination of shares and
cash.


(b) The Committee shall have the discretion as to any Award, to cause the
Company to pay to tax authorities for the benefit of any Participant, or to
reimburse such Participant for the individual taxes which are due on the grant,
exercise or vesting of any share Award, or the lapse of any restriction on any
share Award (whether by reason of a Participant's filing of an election under
Section 83(b) of the Code or otherwise), including, but not limited to, Federal
income tax, state income tax, local income tax and excise tax under Section 4999
of the Code, as well as for any such taxes as may be imposed upon such tax
payment or reimbursement.


   (c) In the case of Participants who are subject to Section 16 of the Exchange
Act, the Committee may impose such limitations and restrictions as it deems
necessary or appropriate with respect to the delivery or withholding of shares
of Common Stock to meet tax withholding obligations.


10.06. Surrender of Awards. Any Award granted under the Plan may be surrendered
to the Company for cancellation on such terms as the Committee and the holder
approve. With the consent of the Participant, the Committee may substitute a new
Award under this Plan in connection with the surrender by the Participant of an
equity compensation award previously granted under this Plan or any other plan
sponsored by the Company; provided, however, that no such substitution shall be
permitted without the approval of the Company’s stockholders if such approval is
required by the rules of any applicable stock exchange.


 
17

--------------------------------------------------------------------------------

 
10.07. Adjustments to Reflect Capital Changes.


(a) Recapitalization. The number and kind of shares subject to outstanding
Awards, the Purchase Price or Exercise Price for such shares, the number and
kind of shares available for Awards subsequently granted under the Plan and the
maximum number of shares in respect of which Awards can be made to any
Participant in any calendar year shall be appropriately adjusted to reflect any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other change in capitalization with a similar substantive
effect upon the Plan or the Awards granted under the Plan. The maximum number of
shares in respect of which Awards can be made to any Participant in any calendar
year shall be proportionately adjusted to reflect any other event that results
in an increase in the number of issued and outstanding shares of Common Stock.
The Committee shall have the power and sole discretion to determine the amount
of the adjustment to be made in each case.


(b) Merger. After any Merger in which the Company is the surviving corporation,
each Participant shall, at no additional cost, be entitled upon any exercise of
all Options or receipt of other Award to receive (subject to any required action
by stockholders), in lieu of the number of shares of Common Stock receivable or
exercisable pursuant to such Award, the number and class of shares or other
securities to which such Participant would have been entitled pursuant to the
terms of the Merger if, at the time of the Merger, such Participant had been the
holder of record of a number of shares equal to the number of shares receivable
or exercisable pursuant to such Award. Comparable rights shall accrue to each
Participant in the event of successive Mergers of the character described above.
In the event of a Merger in which the Company is not the surviving corporation,
the surviving, continuing, successor, or purchasing corporation, as the case may
be (the “Acquiring Corporation”), shall either assume the Company's rights and
obligations under outstanding Award Agreements or substitute awards in respect
of the Acquiring Corporation's stock for such outstanding Awards. In the event
the Acquiring Corporation fails to assume or substitute for such outstanding
Awards, the Board shall provide that any unexercisable and/or unvested portion
of the outstanding Awards shall be immediately exercisable and vested as of a
date prior to such Merger, as the Board so determines. The exercise and/or
vesting of any Award that was permissible solely by reason of this Section
10.07(b) shall be conditioned upon the consummation of the Merger. Any Options
which are neither assumed by the Acquiring Corporation nor exercised as of the
date of the Merger shall terminate effective as of the effective date of the
Merger.


 
18

--------------------------------------------------------------------------------

 
(c) Options to Purchase Shares or Stock of Acquired Companies. After any Merger
in which the Company or a Subsidiary shall be a surviving corporation, the
Committee may grant substituted options under the provisions of the Plan,
pursuant to Section 424 of the Code, replacing old options granted under a plan
of another party to the Merger whose shares or stock subject to the old options
may no longer be issued following the Merger. The foregoing adjustments and
manner of application of the foregoing provisions shall be determined by the
Committee in its sole discretion. Any such adjustments may provide for the
elimination of any fractional shares which might otherwise become subject to any
Options.


10.08. No Right to Continued Service. No person shall have any claim of right to
be granted an Award under this Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the service of the Company or any of its Subsidiaries.


10.09. Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.


10.10. Governing Law. All determinations made and actions taken pursuant to the
Plan shall be governed by the laws of Delaware and construed in accordance
therewith.


10.10. No Strict Construction. No rule of strict construction shall be implied
against the Company, the Committee, or any other person in the interpretation of
any of the terms of the Plan, any Award granted under the Plan or any rule or
procedure established by the Committee.


10.12. Compliance with Rule 16b-3. It is intended that, unless the Committee
determines otherwise, Awards under the Plan be eligible for exemption under Rule
16b-3. The Board is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.


10.13. Captions. The captions (i.e., all Section headings) used in the Plan are
for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.


10.14. Severability. Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at any time granted under the Plan shall be held to be prohibited
by or invalid under applicable law, then (a) such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the fullest extent permitted by law and (b) all other provisions of the Plan and
every other Award at any time granted under the Plan shall remain in full force
and effect.


 
19

--------------------------------------------------------------------------------

 
10.15. Amendment and Termination.


(a) Amendment. The Board shall have complete power and authority to amend the
Plan at any time; provided, however, that the Board shall not, without the
requisite affirmative approval of stockholders of the Company, make any
amendment which requires stockholder approval under the Code or under any other
applicable law or rule of any stock exchange which lists Common Stock or Company
Voting Securities. No termination or amendment of the Plan may, without the
consent of the Participant to whom any Award shall theretofore have been granted
under the Plan, adversely affect the right of such individual under such Award.


(b) Termination. The Board shall have the right and the power to terminate the
Plan at any time. No Award shall be granted under the Plan after the termination
of the Plan, but the termination of the Plan shall not have any other effect and
any Award outstanding at the time of the termination of the Plan may be
exercised after termination of the Plan at any time prior to the expiration date
of such Award to the same extent such Award would have been exercisable had the
Plan not terminated.


10.16. Foreign Qualified Awards. Awards under the Plan may be granted to such
employees of the Company and its Subsidiaries who are residing in foreign
jurisdictions as the Committee in its sole discretion may determine from time to
time. The Committee may adopt such supplements to the Plan as may be necessary
or appropriate to comply with the applicable laws of such foreign jurisdictions
and to afford Participants favorable treatment under such laws; provided,
however, that no Award shall be granted under any such supplement with terms or
conditions inconsistent with the provision set forth in the Plan.


10.17 Section 409A of the Code. Notwithstanding anything in this Plan to the
contrary, any Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code to the Award or (ii)
are designed to avoid adverse tax consequences under Section 409A of the Code
should that section apply to the Award. If any Plan provision or Award under the
Plan would result in the imposition of an applicable tax under Section 409A of
the Code and related regulations and pronouncements, the Company shall take
commercially-reasonable efforts to reform that Plan provision or Award to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
of the Code shall be deemed to adversely affect the Participant's rights to an
Award or to require the Participant's consent.
 
 
20

--------------------------------------------------------------------------------

 